Citation Nr: 1745716	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  15-10 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected chronic lumbar strain with spondylosis or lower extremity radiculopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel
INTRODUCTION

The Veteran has active duty service in the United States Army from September 1951 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office. The Board previously denied this issue in November 2016.  In July 2017 this issue was subject to a Joint Motion for Remand (Joint Motion) from the United States Court of Appeals for Veterans Claims (Court).  It has returned to the Board for review.

In August 2016 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed that his peripheral neuropathy of the legs is caused or aggravated by his already service-connected low back disability or lower extremity radiculopathy.  The July 2017 Joint Motion found that a May 2016 medical opinion did not adequately address all questions in this case and that a new medical opinion must be obtained.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have recently treated his bilateral lower extremity disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Then, return the claims file to the May 2016 VA examiner, if available, to obtain an addendum opinion.  If that examiner is not available, the opinion should be provided by another examiner.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled. 

Following a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral lower extremity peripheral neuropathy was (a) caused by, or (b) worsened beyond normal progression by his service-connected (i) chronic lumbar strain or (ii) lower extremity radiculopathy.  If aggravation is found, the examiner should attempt to quantify the degree of worsening of the bilateral lower extremity peripheral neuropathy that is due to service-connected disability.  

The examiner is asked to provide a rationale for the opinions expressed.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




